  Case 19-40658          Doc 78     Filed 06/17/19 Entered 06/17/19 14:16:07            Desc Main
                                     Document     Page 1 of 15


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

 In re:
                                                                  Chapter 7
 Scheherazade, Inc,                                               Bankruptcy 19-40658

                                  Debtor.


                  NOTICE OF ABONDONMENT ON SHORTENED NOTICE


TO:       The United States Trustee, all creditors, and other parties in interest:

        On Monday, June 24, 2019, or as soon thereafter as the transaction may be completed, the
trustee of the estate will abandon the property of the estate as follows:

The trustee will abandon old books and records of the debtor prior to 2017. The trustee has
gathered books and records that are or may be necessary in the administration of the debtor’s
bankruptcy estate. However, there are older records in the office and the store at the Galleria that
are unnecessary for the administration of the estate. The trustee and the landlord have agreed that
the trustee will be out of the leased premises on or before June 30, 2019, so it can retake possession
of the property. As such, the trustee will destroy the older books and records before June 30, 2019.
She intends to have Shred-it destroy the documents as they may contain sensitive customer or other
sensitive, protected information. Shortened notice of the abandonment is necessary due to the fact
that the debtor’s premises must be returned to the landlord at the end of June 2019.

                               OBJECTION: MOTION: HEARING

        Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited
hearing on the objection with reduced notice of the hearing. The hearing will be scheduled by the
trustee with notice by the trustee to the objecting party and the United States Trustee. If an
objection is made or an order is required, the undersigned trustee moves the Court for such orders
as may be necessary and appropriate.


 Clerk of Court                             United States Trustee         Nauni Manty, Trustee
 United States Bankruptcy Court             1015 U.S. Courthouse          401 2nd Ave N, Ste 400
 300 South Fourth Street                    300 South Fourth Street       Minneapolis, MN 55401
 301 U.S. Courthouse                        Minneapolis, MN 55415
 Minneapolis, MN 55415

 Dated: June 17, 2019                              By: /e/ Nauni Manty
                                                       Nauni Manty, Trustee
             Case 19-40658         Doc 78      Filed 06/17/19 Entered 06/17/19 14:16:07                 Desc Main
                                                Document     Page 2 of 15




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: SCHEHERAZADE, INC                                        CASE NO: 19-40658
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 6/17/2019, I did cause a copy of the following documents, described below,
Notice of Abandonment on Shortened Notice




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/17/2019
                                                          /s/ Nauni J. Manty
                                                          Nauni J. Manty
                                                          Manty & Associates
                                                          401 Second Avenue North #400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                 Case 19-40658           Doc 78       Filed 06/17/19 Entered 06/17/19 14:16:07                       Desc Main
                                                       Document     Page 3 of 15




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: SCHEHERAZADE, INC                                               CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 6/17/2019, a copy of the following documents, described below,

Notice of Abandonment on Shortened Notice




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/17/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni J. Manty
                                                                            Manty & Associates
                                                                            401 Second Avenue North #400
                                                                            Minneapolis, MN 55401
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 4 of 15
CASE INFO                                BHM CAPITAL LLC                          EATON HUDSON INC
1LABEL MATRIX FOR LOCAL NOTICING         785 WESTON RIDGE PARKWAY                 3015 DUNES W BLVD
08644                                    CHASKA MN 55318-1202                     STE 201
CASE 19-40658                                                                     MOUNT PLEASANT SC 29466-8218
DISTRICT OF MINNESOTA
MINNEAPOLIS
MON JUN 17 13-29-52 CDT 2019



GALLERIA SHOPPING CENTER LLC             GEMCO INTERNATIONAL INC                  K TAKAHASHI CO INC
CO FAEGRE BAKER DANIELS LLP              1660 HIGHWAY 100 S STE 578               250 E 54TH ST APT 12D
ATTN- COLIN DOUGHERTY                    ST LOUIS PARK MN 55416-1566              NEW YORK NY 10022-4812
90 SOUTH 7TH ST STE 2200
MINNEAPOLIS MN 55402-3924




                                                                                  DEBTOR
LDM COMPANY                              MICHAEL BONDANZA INC
SUITE 300                                CO MORRISON COHEN LLP                    SCHEHERAZADE INC
4517 MINNETONKA BLVD                     909 THIRD AVENUE                         3181 WEST 69TH STREET
ST LOUIS PARK MN 55416                   NEW YORK NY 10022-4731                   EDINA MN 55435




                                         EXCLUDE
WELLS FARGO VENDOR FINANCIAL SERV LLC                                             6300 YORK AVE S
FKA G                                    MINNEAPOLIS                              102
CO A RICOH USA PROGRAM FDBA IKON         301 US COURTHOUSE                        EDINA MN 55435-2287
FINANC                                   300 SOUTH FOURTH STREET
PO BOX 13708                             MINNEAPOLIS MN 55415-1320
MACON GA 31208-3708




AGLAM INC                                AGLAM INC                                AMY HAN
2409 FROSTED GREEN LANE                  4651 LOUIS AVE                           249 1ST AVE SOUTH
PLANO TX 75025-6440                      LOS ANGELES CA 91316-3924                SOUTH ST PAUL MN 55075-2302




ATT                                      ABBOT JEWELRY SYSTEMS INC                ADAM ALTMAN
PO BOX 6416                              3 CORPORATE DRIVE                        901 NORTH THIRD STREET SUITE 140
CAROL STREAM IL 60197-6416               SUITE 215                                MINNEAPOLIS MN 55401-1169
                                         SHELTON CT 06484-6252




ALICIA SCHAAL                            ALLIE HAFEZ                              AMANDA MORAN
2919 BUCHANAN STREET NE                  PO BOX 270534                            7206 STEWART DRIVE
MINNEAPOLIS MN 55418-2208                MINNEAPOLIS MN 55427-6534                EDEN PRAIRIE MN 55346-3248




AMDEN JEWELRY                            AMDEN JEWELRY INC                        AMENTA
550 S HILL ST                            550 S HILL ST SUITE950                   106901 S SAM HOUSTON PARKWAY
SUITE 950                                LOS ANGELES CA 90013-2429                SUITE 100
LOS ANGELES CA 90013-2429                                                         HOUSTON TX 77071




AMERICAN EXPRESS NATIONAL BANK           AMERICAN GEM SOCIETY                     AMY ANDERSON
CO BECKET AND LEE LLP                    8881 W SAHARA AVE                        5725 36TH AVE S
PO BOX 3001                              LAS VEGAS NV 89117-5865                  MINNEAPOLIS MN 55417-2907
MALVERN PA 19355-0701
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 5 of 15
AMY J ANDERSON                           ANDREA REISS                             ANDREW A GREEN
5725 36TH AVE S                          8325 LABONT WAY                          COTTRELL GREEN PA
MINNEAPOLIS MN 55417-2907                EDEN PRAIRIE MN 55344-4425               2287 WATERS DR
                                                                                  MENDOTA HEIGHTS MN 55120-1363




ANN BROSCIOUS                            ANNA FIESER                              ASSAEL INC
4523 SHORELINE DRIVE                     1002 VIRGINIA ST                         589 5TH AVE
SPRING PARK MN 55384-9755                SAINT PAUL MN 55117-5136                 1154
                                                                                  NEW YORK NY 10017-4711




BEVERLY DANN                             BHM CAPITAL LLC                          BARBARA A WEST
100 3RD AVE S                            MESSERLI KRAMER PA                       17112 SANDY LANE
APT 2602                                 JOSEPH W LAWVER                          MINNETONKA MN 55345-3353
MINNEAPOLIS MN 55401-2722                100 S FIFTH STREET 1400 FIFTH STREET T
                                         MINNEAPOLIS MN 55402




BARBARA ANN WEST                         BARBARA HAMILTON SUSTAD                  BARBARA TISEHART
17112 SANDY LANE                         10618 SANOMA RIDGE                       1095 NENA COURT
MINNETONKA MN 55345-3353                 EDEN PRAIRIE MN 55347-1169               STILLWATER MN 55082-4592




BARCLAY MASTER CARD                      BECKY CANTLEBERRY                        BENY SOFER
PO BOX 13337                             34346 45TH AVE                           555 FIFTH AVE
PHILADELPHIA PA 19101-3337               MOTLEY MN 56466-2423                     NEW YORK NY 10017-2416




BENY SOFER INC                           BERNICK LIFSON PA                        BEST BUY VISA
65 ROOSEVELT AVENUE                      5500 WAYZATA BLVD                        PO BOX 78009
SUITE 103A                               SUITE 1200                               PHOENIX AZ 85062-8009
VALLEY STREAM NY 11581-1106              MINNEAPOLIS MN 55416-1251




BETSY BOND                               BETSY BOND                               BEVERLY DANN
3517 FEDERAL DR 303                      3517 FEDERAL DRIVE                       2701 N OCEAN BLVD
EAGAN MN 55122-1374                      SAINT PAUL MN 55122-3509                 UNIT E301
                                                                                  BOCA RATON FL 33431-7015




BLUE MOON PACKAGING                      BREMER BANK                              BRINKS
PO BOX 24726                             6900 FRANCE AVE S                        PO BOX 677444
JACKSONVILLE FL 32241-4726               EDINA MN 55435-2002                      DALLAS TX 75267-7444




BRINKS GLOBAL SERVICES USA INC           BRUCE CUMMINGS                           CARLA CORPORATION
580 5TH AVENUE                           4012 LORD LYON DR                        33 SUTTON AVE
SUITE 400                                GIBSONIA PA 15044-9722                   EAST PROVIDENCE RI 02914-3400
NEW YORK CITY NY 10036-4725
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 6 of 15
CAROLINE BANKS                           CATHERINE SCHURMAN                       CHERIE Y ZACHARY
4271 SHERIDAN AVE SOUTH APT 408          18117 VALLEY VIEW ROAD                   10223 UPTON PLACE
MINNEAPOLIS MN 55410-1624                EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879




CUSTOM BUSINESS FORMS                    CYNTHIA WIZNER                           CAMILLA CARLSON
210 EDGE PLACE NE                        8970 HILLOWAY ROAD                       25440 SMITHTOWN ROAD
MPLS MN 55418-1153                       EDEN PRAIRIE MN 55347-2425               SHOREWOOD MN 55331-8443




CANON FINANCIAL SERVICES INC             CAPITAL ONE                              CAPITAL ONE BANK USA NA
EISENBERG GOLD AGRAWAL PC                PO BOX 6492                              BY AMERICAN INFOSOURCE AS AGENT
1040 NORTH KINGS HIGHWAY                 CAROL STREAM IL 60197-6492               PO BOX 71083
SUITE 200                                                                         CHARLOTTE NC 28272-1083
CHERRY HILL NJ 08034-1925




CARLA CORPORATION                        CAROL J PETERSON                         CAROL SCHUETTE
PO BOX 14192                             3146B FARNUM DR                          13230 KERRY LANE
EAST PROVIDENCE RI 02914-0192            EAGAN MN 55121-1921                      EDEN PRAIRIE MN 55346-3140




CAROLINE BASSETT                         CARRIE BELL                              CATHERINE R KRUSE
4042 ABBOT AVE S                         17038 SADDLE WOOD                        7692 SOUTH BAY DRIVE
MINNEAPOLIS MN 55410-1001                MINNETONKA MN 55345-2680                 BLOOMINGTON MN 55438-2900




CATHERINE ZIMBA                          CATHY KRUSE                              CATIE SCHUMAN
5454 MAYVIEW ROAD                        7692 SOUTH BAY DRIVE                     29228 VALLEY VIEW ROAD
MINNETONKA MN 55345-5935                 BLOOMINGTON MN 55438-2900                EDEN PRAIRIE MN 55346




CENTRAL TELEPHONE SALES SERV             CHARLOTTE OHANLON                        CHASE
12857 INDUSTRIAL PARK BLVD               826 9TH STREET NW                        CARDMEMBER SERVICE
MINNEAPOLIS MN 55441-3910                ROCHESTER MN 55901-2660                  PO BOX 6294
                                                                                  CAROL STREAM IL 60197-6294




CHERIE ZACHARY                           CINDY WIZNER                             CITY PAGES
10223 UPTON PLACE                        8970 HOLLOWAY ROAD                       PO BOX 790445
BLOOMINGTON MN 55431-2879                EDEN PRAIRIE MN 55347-2425               SAINT LOUIS MO 63179-0445




CLAIRE WHITE                             CONNOISSEURS CORP                        CORPORATE FOUR INSURANCE
543 SAXONY COURT                         17 PRESIDENTIAL WAY                      7220 METRO BLVD
CHASKA MN 55318-1471                     WOBURN MA 01801-1040                     EDINA MN 55439-2133
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 7 of 15
CORRIN ROBINSON                          CULLIGAN                                 DAVID MELDAHL CARLSON
249 6TH ST NE                            DEPT 8511                                1003 BOSTON HILL ROAD
MINNEAPOLIS MN 55413-4202                PO BOX 77043                             EAGAN MN 55123-1539
                                         MINNEAPOLIS MN 55480-7743




DIANE YURECKO                            DAVI J WAGERS                            DAVID M CARLSON
9326 COLORADO RD                         DAVID WAGERS CO CHARLES DAISY            1003 BOSTON HILL ROAD
BLOOMINGTON MN 55438-1506                300 FORD ROAD 5                          EAGAN MN 55123-1539
                                         ST LOUIS PARK MN 55426-4806




DAVID YOUNG                              DEDE YURECKO                             DEBBIE CHESEN
13943 BIRCHWOOD AVE                      9326 COLORADO RD                         7507 HAROLD AVE
ROSEMOUNT MN 55068-3584                  BLOOMINGTON MN 55438-1506                GOLDEN VALLEY MN 55427-4858




DEBORAH CLARK MATHEWS                    DEBRA ARONE                              DIANE LOUISE HARAYDA
6948 CAVANAUGH GREEN                     9724 XERXES ROAD                         6701 THOMAS AVE S
ROCKFORD MN                              BLOOMINGTON MN 55431-2466                RICHFIELD MN 55423-1958
55373
ROCKFORD MN 55373-9521




DONNA BECK                               DOUGLAS EDWARDS                          DOVES
4700 LINWOOD CIRCLE                      22038 WILDRIDGE RD                       98 CUTTERMILL RD
GREENWOOD MN 55331-9296                  ALBERT LEA MN 56007-4931                 SUITE 493
                                                                                  GREAT NECK NY 11021-3006




EATON HUDSON JEWELRY ADVISERS            ELEMENT TECHNOLOGIES LLC                 ELITE DESIGN INC
3015 DUNES WEST BLVD                     4470 W 78TH ST CIRCLE                    424 SUNSET DRIVE
SUITE 201                                SUITE 200                                HALLANDALE FL 33009-6540
MOUNT PLEASANT SC 29466-8218             BLOOMINGTON MN 55435-5419




ELITE PROTECTIVE SERVICES INC            ELLEN HAWKINSON                          EMILY HAUGH
PO BOX 117                               623 N 8TH AVE                            301 14TH AVE N
NEW LONDON MN 56273-0117                 PMB 184                                  HOPKINS MN 55343-7353
                                         STURGEON BAY WI 54235-2131




ERIC WATKINS                             ERIN M BARCLAY                           FIRST NATIONAL BANK OMAHA
188 AMHERST STREET                       3811 WOODBINE STREET                     PO BOX 2557
SAINT PAUL MN 55105-1912                 CHEVY CHASE MD 20815-4958                OMAHA NE 68103-2557




FRANK SUNBERG                            FREDERICK GOLDMAN INC                    FREIDA ROTHMAN
3209 GALLERIA                            55 HARTZ WAY                             80 39TH STREET
1403                                     SECAUCUS NJ 07094-2425                   SUITE 601-23
MINNEAPOLIS MN 55435-2553                                                         BROOKLYN NY 11232-2614
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 8 of 15
GARY JOHNSON                             GABRIELLE CASEY                          GAIL BERMAN
7310 YORK AVE S                          1360 UNIVERSITY AVE 104420               11915 ST ALBANS HOLLOW DR
201                                      ST PAUL MN 55104-4086                    MINNETONKA MN 55305-3983
EDINA MN 55435-4729




GALLERIA SHOPPING CENTER LLC             GAYLE MEYER                              GEMCO
62810 COLLECTION CENTER DRIVE            8001 33RD AVE S                          1660 SOUTH HIGHWAY100
CHICAGO IL 60693-6281                    D468                                     SUITE 578
                                         BLOOMINGTON MN 55425-4639                ST LOUIS PARK MN 55416-1566




GEMS ONE CORPORATION                     GREGG EGGINTON                           GRETCHEN COHENOUR
16 WEST 46TH STREET                      18327 NICKLAUS WAY                       609 W 77TH ST
NEW YORK NY 10036-4503                   EDEN PRAIRIE MN 55347-3440               WINONA MN 55987




HAMILTON USA                             HANSEN CUSTOM JEWELERS                   HARVEY WEISS
PO BOX 72476161                          6440 FLYING CLOUD DR                     11988 PENDLETON COURT
PHILADELPHIA PA 19170-6161               115                                      EDEN PRAIRIE MN 55347-4945
                                         EDEN PRAIRIE MN 55344-3321




HELEN WINDER                             I REISS                                  IREISS CO INC
6533 PAMELL AVE                          45 NORTH STATION PLAZA                   45 N STATION PLAZA
EDINA MN 55435                           SUITE 406                                SUITE 406
                                         GREAT NECK NY 11021-5011                 GREAT NECK NY 11021-5011




IPFS CORPORATION                         INDOFF INC                               JEAN JOHNSON
30 MONTGOMERY STREET                     PO BOX 842808                            9332 80TH AVE SW
SUITE 501                                KANSAS CITY MO 64184-2808                STEWARTVILLE MN 55976-8207
JERSEY CITY NJ 07302-3821




JOLEEN M MOEN                            JORDAN ALAN LARSEN                       JOSEPH YURECKO
790 WOODLAND DRIVE SE                    504 SOUTH 7TH ST                         JOE YURECKO
FOREST LAKE MN 55025-1622                OLIVIA MN 56277-1582                     315 CLOVERLEAF DR
                                                                                  GOLDEN VALLEY MN 55422-5106




JOSEPH YUREKO                            JUDITH H FREEBERG                        JACKIE GOLDARIS
315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD                      5701 WYCLIFFE ROAD
GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340                EDINA MN 55436-2264




JAMES CONWAY                             JANET DOUGLAS                            JANET POKORNY
4075 W 51ST ST                           5513 COUNTRYSIDE ROAD                    20329 ISLANDVIEW CIRCLE
209                                      EDINA MN 55436-2503                      LAKEVILLE MN 55044-4921
EDINA MN 55424-1410
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document         Page 9 of 15
JAYNE KENNELLY                           JEANNE KENADY                            JEFF YURECKO
14207 GLEN LAKE DR                       3964 PRINCETON AVE                       4532 RUTLEDGE AVE
MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019              EDINA MN 55436-1419




JEFFREY C ROBBINS ESQ                    JENNELLE R GOOODRIE                      JENNELLE R GOODRIE
AVISEN                                   10500 VIRGINIA CIR                       10500 VIRGINIA CIR
901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022                BLOOMINGTON MN 55438-2022
MINNEAPOLIS MN 55402-3275




JENNIFER SIMON                           JESSICA DANLER                           JESSICA POTTS
3209 GALLERIA                            14850 GILLASPIE RD                       320 EAST 152ND ST
1701                                     WAMEGO KS 66547-9343                     BURNSVILLE MN 55306-5008
EDINA MN 55435-2556




JEWELERS MUTUAL INSURANCE                JEWELERS SERVICE CO INC                  JEWELRY WORKS LLC
25804 NETWORK PLACE                      1300 GODWARD ST NE                       2502 HILLSBORO AVE N
CHICAGO IL 60673-1258                    MINNEAPOLIS MN 55413-1741                GOLDEN VALLEY MN 55427-3107




JO MUNDY                                 JODY HARDER                              JOLEEN MOEN
5500 GROVE STREET                        2800 BAILEY COURT                        790 WOODLAND DR SE
EDINA MN 55436-2212                      NEWPORT MN 55055-4500                    FOREST LAKE MN 55025-1622




JOYCE SWANSON                            JULIA JEVNICK                            JULIE JEVNICK
249 INTERLACHEN ROAD                     3508 IVY PLACE                           9487 MCGEE WAY
HOPKINS MN 55343-8525                    WAYZATA MN 55391-9746                    EDEN PRAIRIE MN 55347-3494




KAREN M TATE                             KATHLEEN DEYOUNG                         KELLI M DALY
6315 JAMES AVENUE SOUTH                  5224 KNOX S                              5520 GIRARD AVE S
RICHFIELD MN 55423-1229                  MPLS MN 55419-1042                       MPLS MN 55419-1651




KENNETH J ROBINSON                       KIR                                      KONSTANTINO INC
11383 ENTREVAUX DRIVE                    6525 GUN PARK DR                         CO DAVID H WANDER ESQ
EDEN PRAIRIE MN 55347-2862               SUITE 370-413                            DAVIDOFF HUTCHER CITRON LLP
                                         BOULDER CO 80301-3346                    605 THIRD AVE
                                                                                  NEW YORK NY 10158-3499




KAREN J DEKRO                            KAREN MOODY                              KAREN QUIST
4226 HARRIET AVE S                       2505 SKYBLUE CT                          3417 BRYANT AVE S
MINNEAPOLIS MN 55409-1836                WHITE BEAR LAKE MN 55110-4770            MINNEAPOLIS MN 55408-4111
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 10 of 15
KAREN TATE                               KATE MAYBERRY                            KATE WALLIN
6315 JAMES AVE                           PO BOX 15                                1950 GRANT ALCOVE
RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015                    EAGAN MN 55122-2458




KATE WALTERS                             KATHERINE REYNOLDS                       KATHY WINNICK
18986 FIRETHORN PT                       23 HIGHVIEW TERRACE                      4680 OLD KENT ROAD
EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121                 DEEPHAVEN MN 55331-9267




KELLI WENTZ                              KERI SMASAL                              KEVIN DYBAL
3641 422ND AVE S                         9607 CHICAGO AVE S                       793 HAVENVIEW CT
MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524                MENDOTA HEIGHTS MN 55120-1800




KEVIN DYBDAL                             KIM LEE                                  KONSTANTINO
793 HAVENVIEW CT                         14350 ROBIN ROAD NE                      3315 N 124TH ST
MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292                 SUITE N
                                                                                  BROOKFIELD WI 53005-3105




LDM COMPANY                              LORI SANDBERG                            LAI CHING WOO
4517 MINNETONKA BLVD                     PO BOX 1125                              16965 GALLEON CIRCLE
STE 300                                  CHANHASSEN MN 55317-1125                 ROSEMOUNT MN 55068-1993
MINNEAPOLIS MN 55416-5411




LAPP LIBRA THOMSON                       LAUREN GJOVIG                            LAVENDER MEDIA INC
120 S 6TH ST                             1215 HILLCOURT                           7701 YORK AVE S
SUITE 2500                               WILLISTON ND 58801                       SUITE 225
MINNEAPOLIS MN 55402-5155                                                         EDINA MN 55435-5884




LEDDEL DESIGNS                           LETHERT SKWIRA SCHULTZ                   LINDA GARETZ
875 MARINERS ISLAND BLVD                 170 E SEVENTH PLACE                      6300 YORK AVE S
104                                      SUITE 100                                102
SAN MATEO CA 94402                       SAINT PAUL MN 55101-2361                 EDINA MN 55435-2287




LINDA R GARETZ                           LINDA SCHILTZ                            LINDA STANDAGE
6300 YORK AVE S                          11957 TIFFANY LANE                       93846 VIKING WAY
102                                      EDEN PRAIRIE MN 55344-5384               STURGEON LAKE MN 55783-3534
EDINA MN 55435-2287




LINDA THIELEN                            LINEA BAUSSAN                            LISA A ESTLOW
11201 INDEPENDENCE AVE                   265 CESAR CHAVEZ ST                      100 SHASTA CIR W
CHAMPLIN MN 55316-3119                   SAINT PAUL MN 55107-2352                 CHANHASSEN MN 55317-9470
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 11 of 15
LISA ERICKSON                            LISA ESTLOW                              LORI SCHAAR
3225 W 38TH ST                           100 SHASTA CIRCLE                        PO BOX 1125 CHANHASSEN
MINNEAPOLIS MN 55410-1158                CHANHASSEN MN 55317-9470                 CHANHASSEN MN 55317-1125




LYNNE ASPNES                             MARTHA EK BELTZ                          MINNEAPOLIS GEMOLOGICAL SERVICES
PO BOX 261                               1901 PENN AVE S                          CO CARL WEIMER
PETOSKEY MI 49770-0261                   MPLS MN 55405-2210                       1316 LIBERTY CT
                                                                                  NORTHFIELD MN 55057-2915




MAD MONKEY MEDIA                         MAGGIE HENJUM                            MARGARET BUCHANAN
PO BOX 302                               3224 WEBSTER AVE                         5400 VERNON AVE S
SAINT MICHAEL MN 55376-0302              ST LOUIS PARK MN 55416-2131              5400 VERNON AVE S APT 301 MN 55436
                                                                                  -2341




MARGARET KENNEALLY                       MARGARET MACRAE                          MARGARET MARSH
6220 W 34TH ST                           4940 DODD ROAD                           526 COUNTY ROAD 9 SE
1                                        SAINT PAUL MN 55123-2350                 WILLMAR MN 56201-4749
ST LOUIS PARK MN 55416-2078




MARGARET THOMAS                          MARILYN J RUDD                           MARILYN PALMER
267 WEAVER ST                            141 EAST 105TH STREET CIR                1 RIVERCREST LANE
MANKATO MN 56001-4664                    MINNEAPOLIS MN 55420-5309                STILLWATER MN 55082-4258




MARILYN AND BILL KUEHL                   MARLENE PAULEY                           MARSHA SHOTLEY
1524 CREEK LANE                          5700 DUNCAN LANE                         13928 21ST ST N
NORTHFIELD MN 55057-3403                 EDINA MN 55436-1604                      STILLWATER MN 55082-1502




MARSHA UNTHANK                           MARTI BELTZ                              MARY ANN CAMPO
1014 W 53RD ST                           1901 PENN AVE                            510 W 53RD ST
MINNEAPOLIS MN 55419-1166                MINNEAPOLIS MN 55405-2210                MINNEAPOLIS MN 55419-1225




MARY BARND                               MARY JANE HASCHIG                        MARY JEANNE LEVITT
413 E 99TH ST                            4909 STEEPLECHASE CT                     1999 WELLSLEY AVE
BLOOMINGTON MN 55420-4951                EAGAN MN 55122-3046                      SAINT PAUL MN 55105-1619




MARY SONNEN                              MAXINE JEFFRIS                           MELANIE TSCHIDA
5920 OSGOOD ST S                         6629 LOGAN AVE S                         1134 IVY HILL DR
AFTON MN 55001-9679                      RICHFIELD MN 55423-2164                  MENDOTA HEIGHTS MN 55118-1829
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 15
MERYLL PAGE                              MICHAEL BONDANZA INC                     MICHAEL HENDERSON
2825 MONTERY PARKWAY                     10 EAST 36TH ST                          2783 WAGON WHEEL CURVE
ST LOUIS PARK MN 55416-3959              NEW YORK NY 10016-3302                   CHASKA MN 55318-1580




MIMI BAKER                               MINNEAPOLIS GEMOLOGICAL SERV             MOORE CREATIVE TALENT
3900 W 25TH ST                           1316 LIBERTY COURT                       3130 EXCELSIOR BLVD
MINNEAPOLIS MN 55416-3865                NORTHFIELD MN 55057-2915                 MINNEAPOLIS MN 55416-4667




NSP DBAXCEL ENERGY                       NAMBE                                    NANCI KNOTT CO
PO BOX 9477                              200 W DEVARGAS ST                        280 SHEFFIELD ST
MINNEAPOLIS MN 55484-0001                SUITE B                                  MOUNTAINSIDE NJ 07092-2303
                                         SANTA FE NM 87501-2672




NANCY HEINERSCHEID                       NANCY MCDANIELS                          NANTAWAN LEWIS
3116 W LAKE ST                           1938 SHERIDAN AVE                        1225 LASALLE AVE
313                                      SAINT PAUL MN 55116-2657                 2104
MINNEAPOLIS MN 55416-5258                                                         MINNEAPOLIS MN 55403-2332




INTERNATIONAL                            NICOLE J PAULBICK                        ODELIA JEWELRY
NEW ITALIAN ART                          238 CRETIN AVE S                         62 W 47TH ST
VIA TRIESTE 615048                       2                                        SUITE 601
VALENZA ITALY                            SAINT PAUL MN 55105-1259                 NEW YORK CITY NY 10036-3272




OSCAR HEYMAN BROTHERS INC                PAULA MURRAY                             PENELOPE STEVEN RAKES
501 MADISON AVE                          710 KELSEY AVENUE 204                    6201 MILDRED AVE
NEW YORK CITY NY 10022-5676              CLEARWATER MN 55320-1321                 EDINA MN 55436-2606




PO BOX 1588                              PREFERRED ONE INSURANCE                  PARCEL PRO LLC
MORRISTOWN NJ 079621588                  COMMERCIAL COLLECTORS INC                PO BOX 419398
                                         PO BOX 337                               BOSTON MA 02241-9398
                                         MONTROSE MN 55363-0337




PAT DAY                                  PATRICIA EBBERT                          PAULA MURRAY
10632 UTICA ROAD                         3806 ABBOTT AVE S                        725 MINNESOTA STREET
BLOOMINGTON MN 55437-2854                MINNEAPOLIS MN 55410-1035                MONTICELLO MN 55362-5800




PAWNWORKS                                PLASTICREST PRODUCTS INC                 PRECIOUS JEWELRY
1301 RIVERWOOD DR                        4519 W HARRISON ST                       PO BOX 5381
UNIT 1                                   CHICAGO IL 60624-3099                    NEW YORK NY 10185-5381
BURNSVILLE MN 55337-1547
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 13 of 15
REBECCA M BJORNSON                       REBECCA M BJORNSON                       RENEE LINDQUIST
5343 PORTLAND AVENUE SOUTH               5343 PORTLAND AVE                        8680 MAGNOLIA CT
MINNEAPOLIS MN 55417-1722                MINNEAPOLIS MN 55417-1722                212
                                                                                  EDEN PRAIRIE MN 55344-6677




RICHARD DAHLIN                           RICHARD L DAHLIN                         RIO GRANDE
4652 BLUEBELL TRAIL N                    4652 BLUEBELL TRAIL N                    7500 BLUEWATER ROAD NW
MEDINA MN 55340-4573                     MEDINA MN 55340-4573                     ALBUQUERQUE NM 87121-1962




ROBERT C KLEIN ASSOC                     ROBERT J STRUYK TRUSTEE                  ROBIN YOUNG
8900 PENN AVE S                          DORSEY WHITNEY                           5124 NOLAN DRIVE
SUITE 101                                401 E EIGHTH ST SUITE 319                MINNETONKA MN 55343-8900
MINNEAPOLIS MN 55431-2099                SIOUX FALLS SD 57103-7031




ROFFERS GROUP LLC                        ROGER POMEROY                            RUTH A AND RAYMOND A REISTER
218 WASHINGON AVE N                      8050 PENNSYLVANIA RD                     CHARITABLE TR
SUITE 220                                BLOOMINGTON MN 55438-1135                401 E 8TH ST
MINNEAPOLIS MN 55401-2215                                                         SUITE 319
                                                                                  SIOUX FALLS SD 57103-7031




RUTH LORDAN                              S KASHI                                  SARAH SIVRIGHT
6453 BARRIE ROAD                         175 GREAT NECK ROAD                      5051 DREW AVE S
EDINA MN 55435-2301                      SUITE 204                                MINNEAPOLIS MN 55410-2026
                                         GREAT NECK NY 11021-3313




SCOTT A HOLDAHL                          SOMERSET MFG INC                         SUSAN BEISANG
705 E 57TH ST                            36 GLEN COVE ROAD                        4 FALCON LANE
MINNEAPOLIS MN 55417-2424                ROSLYN HEIGHTS NY 11577-1703             NORTH OAKS MN 55127-6317




SALLY BRUTGER                            SALLY R BRUTGER                          SANDI CALVELAGE
7314 PENN AVE S                          7314 PENN AVE S                          10727 LINDAHL BLUFFS TRAIL
RICHFIELD MN 55423-2821                  RICHFIELD MN 55423-2821                  BLOOMINGTON MN 55420-5652




SARAH ROCKLER                            SCOTT BROWN                              SCOTT H RUDD
2950 DEAN PARKWAY APT 1901               4132 VERNON AVE S                        7300 GALLAGHER DRIVE
MINNEAPOLIS MN 55416-4428                STE 207                                  APT 311
                                         ST LOUIS PARK MN 55416-3193              EDINA MN 55435-3104




SHARON CAREY                             SHEILA HAGSTROM                          SIMON G
5237 16TH AVE S                          10391 108TH PLACE N                      528 STATE ST
MINNEAPOLIS MN 55417-1813                MAPLE GROVE MN 55369-2638                GLENDALE CA 91203-1524
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 14 of 15
SOFER JEWELRY LLC                        SOFER JEWELRY LLC                        SOMERSET MANUFACTURING
65 ROOSEVELT AVENUE                      555 FIFTH AVE                            36 GLEN COVE ROAD
SUITE 103A                               NEW YORK NY 10017-2416                   EAST HILLS NY 11577-1703
VALLEY STREAM NY 11581-1106




SPARK CREATIONS INC                      STACIE OLSON                             STAR TRIBUNE
10 W 46TH ST                             5300 FARLEY AVE SE                       650 3RD AVE S
NEW YORK NY 10036-4515                   DELANO MN 55328-8156                     SUITE 1300
                                                                                  MINNEAPOLIS MN 55488-0002




STARDUST DESIGN                          STEVEN I HILSENRATH                      STRINGING BY LUCY
550 SOUTH HILL ST                        65 ROOSEVELT AVENUE                      8850 RIVER HEIGHTS WAY
SUITE 967                                SUITE 103A                               INVER GROVE HEIGHTS MN 55076-3478
LOS ANGELES CA 90013-2429                VALLEY STREAM NY 11581-1106




SUSAN ENGELKING                          SUSAN HAYNES                             SUSAN K ENGELKING
565 EBEN COURT                           CO KATHY SANDLIN                         565 EBEN COURT
STILLWATER MN 55082-3702                 9324 PARK AVENUE SOUTH                   STILLWATER MN 55082-3702
                                         BLOOMINGTON MN 55420-3835




SUSAN MCINTOSH                           SUSAN SCHAEFER                           SUSAN USTIPAK
1405 NE 4TH PLACE                        1920 1ST STREET SOUTH                    6301 UPPER 44TH ST N
FORT LAUDERDALE FL 33301-1371            1806                                     SAINT PAUL MN 55128-2519
                                         MINNEAPOLIS MN 55454-1270




TAMMY SCHOENROCK                         TARA CLARK                               TARYN NELSON
26820 WOODLANDS PKWY                     4808 ROLLING GREEN PKWY                  514 AMERICAS WAY 5751
ZIMMERMAN MN 55398-7603                  EDINA MN 55436-1348                      BOX ELDER SD 57719-7600




THE ESTATE OF FRANKLIN S SUNBERG         TAMMY SCHOENROCK NEILSON                 TARYN NELSON
CO MARK A SUNBERG                        26820 WOODLANDS PKWY                     1915 CASA DEL RIO
17 MERILANE AVENUE                       ZIMMERMAN MN 55398-7603                  194
EDINA MN 55436-1335                                                               BENSON AZ 85602-7539




TAVA CLARK                               TENNIE CHUBB                             TENNIE L CHUBB
4808 ROLLING GREEN PARKWAY               13432 WAHBURN AVENUE S                   13432 WASHBURN AVE S
EDINA MN 55436-1348                      BURNSVILLE MN 55337-2193                 BURNSVILLE MN 55337-2193




TERESA FLEMING                           THOMAS W VON KUSTER JR                   TOM GREENSHIELDS
4035 WEST 65TH STREET                    5413 WOODCREST DR                        2920 HIGHLAND CT
122                                      MPLS MN 55424-1649                       MOUND MN 55364-8500
EDINA MN 55435-1749
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  78 SERVED
                                           FiledVIA
                                                  06/17/19
                                                    USPS FIRST Entered   06/17/19 14:16:07 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 15 of 15
TRANS ALARM INC                          TRAVELERS BUSINESS INSURANCE             TWIN CITY STAFFING
PO BOX 776146                            PO BOX 660317                            PO BOX 120474
CHICAGO IL 60677-6146                    DALLAS TX 75266-0317                     NEW BRIGHTON MN 55112-0018




                                         EXCLUDE
US BANK                                                                           VICKY SLOMIANY
PO BOX 5229                              US TRUSTEE                               4604 BRUCE AVE
CINCINNATI OH 45201-5229                 1015 US COURTHOUSE                       EDINA MN 55424-1123
                                         300 S 4TH ST
                                         MINNEAPOLIS MN 55415-3070




VINOANDES LLC                            WILLIAM AND MARILYN KUEHL                WALTER DONNELLY
5127 IRVING AVENUE SOUTH                 1524 CREEK LANE                          6 ACADEMY WAY S
MINNEAPOLIS MN 55419                     NORTHFIELD MN 55057-3403                 SAINT PETERSBURG FL 33711-5130
MINNEAPOLIS MN 55419-1125




WELLS FARGO VENDOR FINANCIAL SERVICES    WENDY LEGGE                              WILLSON DECLARATION OF TRUST
LLC                                      4100 COFFMAN LANE                        CO WENDY LEGGE
ATTN BANKRUPTCY ADMIN                    MINNEAPOLIS MN 55406-3644                4100 COFFMAN LANE
PO BOX 13708                                                                      MINNEAPOLIS MN 55406-3644
MACON GA 31208-3708




                                                                                  EXCLUDE
YEDDA MARKS                              ZINA
4508 GARRISON LANE                       470 BEVERLY DRIVE                        CHAD A KELSCH
EDINA MN 55424-1847                      BEVERLY HILLS CA 90212-4402              KELSCH LAW FIRM PA
                                                                                  3350 ANNAPOLIS LANE N
                                                                                  STE C
                                                                                  PLYMOUTH MN 55447-5389



                                         EXCLUDE
JOHN D LAMEY III                                                                  RALPH V MITCHELL
980 INWOOD AVENUE NORTH                  NAUNI JO MANTY                           LAPP LIBRA THOMSON STOEBNER PUSCH
OAKDALE MN 55128-6625                    MANTY ASSOCIATES PA                      120 SOUTH 6TH STREET SUITE 2500
                                         401 SECOND AVENUE NORTH                  MINNEAPOLIS MN 55402-5155
                                         SUITE 400
                                         MINNEAPOLIS MN 55401-2097
